DETAILED ACTION
	The Information Disclosure Statements filed on June 7, 2019, February 26, 2020, May 22, 2020, October 15, 2020, March 3, 2021 and April 26, 2021 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that “in a cross-sectional view of at least a portion of the rail, at least one of the upper rail side and the lateral rail side is an upper or side edge of the rail, respectively”. It is unclear as to which rail side is the upper or side edge of the rail. The claim appears arbitrary and does not adequately distinguish the upper or lateral sides. This leaves the claims vague and indefinite. 

\
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (WO 2010/040226).
Lane discloses a rail vehicle comprised of a chassis 34; at least two carry rollers 508 connected to the chassis 34 and adapted for engaging on an upper rail side of a rail 3 and for moving the rail vehicle along the rail. The center of gravity Cm1 of the rail vehicle 34 is vertically below the upper rail side, as shown in figure 1. A support roller 510 is connected to the chassis and adapted for rolling against a lateral rail side 6b of the rail to laterally displace the center of gravity of the rail vehicle with respect to the upper rail side. A terminal 513a is connected to a port of a base station for transmitting at least one of electrical power to a power source of the rail vehicle for charging the rail vehicle, as described in paragraph 0049, and data between the base station and a control unit 618 of the rail vehicle. The rail vehicle is capable of moving passengers or fully capable of moving cargo of inspection equipment based on the intended use of the system. The rail vehicle is further comprised of an electric traction motor 23 acting the support rollers 510 and the carry rollers 508. The system is further comprised of a rechargeable power source, as described in paragraph 0093; and an actuated brake system 25 that acts on the carry rollers 508 and support rollers 510. Paragraphs 00112-. 
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
September 9, 2021